Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of: 
The location of the at least 3 identifiers – (1) arranged in the second circular ring area
Color of identifiers – (1) colors comprise any one or combination of at least two of blue, green and yellow 
Arrangement of test strips – (3) the upper surface of the test strip is flush with the upper surface of the test strip loading board
Components in the device of claim 1 – (1) the test strip loading board comprises a board body, and a test strip limiting device arranged on the board body; and the test strip limiting device is configured to limit the test strips when the test strips are arranged in the circumferential array in the same circular ring area; and (11) the signal acquisition and positioning assistance device is used for positioning each of the test strip during signal acquisition 
Additional components of the device of claim 9 – (11) the identity information loading part covers the upper surface of the capillary part and/or the water-absorbing part; and/or, the signal acquisition and positioning assistance device is used for positioning the position area of the identity information loading part and the position area of the color- developing part of each test strip during signal acquisition 
Components of the sample solution loading device – (4) a leakage channel is formed in the bottom of the sample cells
Components of the test strip board – (4) the upper surface of the board body is a white diffuse reflection surface
Components of the test strip board – (4) the identifiers comprise one blue square identifier and three green square identifiers, or one green square identifier and three blue square identifiers
in the reply filed on 10/14/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
CN 2019219719698 and CN 2019219774746 have been received. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague. In line 7, the recitation of “the same circular ring area” lacks antecedent support. 
Claim 2 is vague. In line 3, the recitation of “the rest identifiers” lacks antecedent support. 
	Claim 6 is vague. The recitations of “the upper surface” throughout the claim lack antecedent support. 
	Claim 7 is vague. In line 4, the recitation of “the vertex” lacks antecedent support. 
	Claim 19 is vague in reciting in line 1 that the test strip is the detection device of claim 1. It appears claim 19 is directed to the test strip that is part of the detection device of claim 1. 

Allowable Subject Matter
Claims 1-20 are free of the prior art of record because the prior does not teach an assay device with a plurality of test strips arranged on a circumferential array platform with a sample loading device with two or more sample cells to contain sample solutions and a signal acquisition and positioning assistance device arranged outside each test strip.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 5,981,298 discloses an assay device with 4 test strips arranged on a platform but lacks a sample loading device with two or more sample cells to contain sample solutions and a signal acquisition and positioning assistance device arranged outside each test strip. 
	US 2010/0120173 discloses an assay device with 6 test strips arranged on a platform but lacks a sample loading device with two or more sample cells to contain sample solutions and a signal acquisition and positioning assistance device arranged outside each test strip.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1677                                                                                                                                                                                                        



11/19/2022